           Case 7:18-cv-04432-LMS Document 53 Filed 09/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    KAREN DALE, et al.,

                                Plaintiffs,

                 - against –                                              18 CV 4432 (LMS)

    SUFFERN CENTRAL SCHOOL DISTRICT,                                           ORDER

                                Defendant.


THE HONORABLE LISA MARGARET SMITH, U.S.M.J. 1

         The Court is in receipt of documents submitted in this matter in camera. The hearing

officer decision, which was included in the in camera submission, will be released to counsel for

attorneys' eyes only subject to further discussion before its use for any purpose in this litigation.

Counsel may make an in camera submission to the Court (copy to opposing counsel) with regard

to the issue of whether the decision may be used in any part. Counsel may also consider entering

into a stipulation on the issue. See transcript of the May 15, 2020, telephone conference. The

Clerk is directed to send the hearing officer decision to counsel by email along with this Order.

         The Court concludes that no other documents are required to be produced to Plaintiff’s

counsel at this time. The Court will retain the in camera documents.

Dated: September 22, 2020
       White Plains, New York                  SO ORDERED,



                                               _____________________________________
                                               Lisa Margaret Smith
                                               United States Magistrate Judge
                                               Southern District of New York

1
 The parties consented to my jurisdiction pursuant to 28 U.S.C. § 636(c) on November 12, 2019.
ECF No. 43.
